Title: To James Madison from St. George Tucker, 4 March 1816
From: Tucker, St. George
To: Madison, James


                    
                        Dear Sir,
                        
                            Williamsburg
                            March 4th. 1816.
                        
                    
                    The last Richmond papers announce on the part of Mr. Hay, his intention to resign his present office of attorney for the U: S: for this district.
                    May I take the Liberty of recommending as his Successor in Office, a friend, and a Gentleman of the first character and Talents, now in Washington, and personally known to you? I should deem myself guilty of presumption in so doing, if I could not add with Confidence, that I am not acquainted with any Gentleman of the Bar, on whose attention to the Duties of his Office, I could rely with more Confidence than on Mr. Wirt, if he can be prevaild on to accept the charge.
                    I beg you will pardon this intrusion & believe me with the most perfect esteem & respect, Dear Sir, Your most obedt. Servt.
                    
                        S: G: Tucker
                    
                